MEMORANDUM *
The officers had reasonable suspicion, based on their collective knowledge, for the investigatory stop of Newcomb. See United States v. Diaz-Juarez, 299 F.3d 1138, 1141 (9th Cir.2002); United States v. Sutton, 794 F.2d 1415, 1426 (9th Cir.1986). The stop was reasonable in duration and scope because the officer had a plain view of contraband in Newcomb’s vehicle shortly after the stop began. See United States v. Garcia-Rivera, 353 F.3d 788, 791 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.